ORDER

PER CURIAM.
Defendant was charged by information with two counts of forcible sodomy (counts I & II), § 566.060.2, RSMo Supp.1992, ten counts of rape (counts III-XII), § 566.030.2, RSMo Supp.1992, one count of endangering the welfare of a child in the first degree (count XIII), § 568.045, RSMo Supp.1993, and two counts of use of a child in a sexual performance (counts XIV & XV), § 568.080, RSMo 1994. In a jury-waived trial, defendant was acquitted on the two counts of sodomy but convicted of all other charges. She was sentenced to concurrent terms of fifteen years on counts III thru XII, five years each on counts XIII and XIV, to run concurrently with the terms in counts III thru XII, and five years on count XV, to run consecutively to counts III thru XIV. Defendant appeals from the judgment of conviction and appeals the denial, after an evidentiary hearing, of her Rule 29.15 motion for post-conviction relief. We affirm.
We have reviewed the record and find the claims of error are without merit; the judgment of the motion court is based on findings of fact that are not clearly erroneous. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rules 30.25(b) and 84.16(b).